Fourth Court of Appeals
                                San Antonio, Texas
                                      October 8, 2019

                                    No. 04-19-00433-CR

                                    Troy SANCHEZ Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 19-03-047-CRW
                          Honorable Lynn Ellison, Judge Presiding


                                      ORDER
       Appellant’s motion for an extension of time to file his brief is granted. We order
appellant’s counsel, Patrick Ballantyne, to file the appellant’s brief by October 22, 2019.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                                  ___________________________________
                                                  Luz Estrada,
                                                  Chief Deputy Clerk